DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/21 has been entered.

Claim Status
Claims 1, 3-7 and 9-17 are pending.  Examiner acknowledges Applicant’s amendments to claims 1 and 17 and canceled claims 2 and 8.

Claim Objections
Claim 1 needs to be re-written according to 37 CFR 1.75(i) - where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.
Correction is required.


Claim 1 is objected to because of the following informalities:
Lines 11 and 12 – add --at least one-- before “guide channel” (2 locations).
Lines 12 and 13 – add --at least one-- before “locking element” (3 locations).
Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 10-12 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claims 10-12 depend directly or indirectly from canceled claim 8 and are therefore rejected as being incomplete as these claims do not depend from a proper base claim. See also MPEP 608.01(n)(V.)

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7 and 9-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Callahan et al U.S. Patent No. 7,566,079.

With regard to claim 1, and as seen in Figure 3 below, Callahan et al disclose a connector for a fluid line, comprising:
a tubular housing (at 220) with a receiver for a connecting piece (note: the connection piece is not a part of the claimed invention) and an integral, continuous rotary ring (at 240) which surrounds the receiver, wherein the rotary ring is pretensioned for locking the connector into a locked position and is rotatable for unlocking the connector into a released position (column 3, lines 39-42), wherein at least one guide channel is configured in an outer envelope surface (outer surface of 220) of the tubular housing, the at least one guide channel having an inlet on a first front face of the tubular housing, wherein the rotary ring (at 240) is received at least partially in the at least one guide channel (see Figure 5), wherein the at least one guide channel extends from the inlet with an arcuate portion in a direction of a second front face of the 


    PNG
    media_image1.png
    1001
    1143
    media_image1.png
    Greyscale


where the rotary ring 240 is rotated around the tubular housing column 3, lines 41-42).

With regard to claim 4, Callahan et al disclose wherein the rotary ring is able to be pushed onto the tubular housing along the at least one guide channel and is able to be brought into the locked position (column 3, lines 39-42).

With regard to claim 5, Callahan et al disclose wherein an axial movement of the rotary ring is defined by the at least one guide channel (wherein the at least one guide channel holds the rotary ring axially via connection between the at least one locking element in the at least one guide channel).

With regard to claim 6, Callahan et al disclose wherein the rotary ring (at 240) comprises a grip part (see Figure 3 above).

With regard to claim 7, Callahan et al disclose wherein the grip part comprises at least two step-shaped grip portions extending in a peripheral direction (see Figure 3 above).

With regard to claim 9, Callahan et al disclose wherein the tubular housing (at 220) comprises a recess which is configured as an aperture through a housing wall and which penetrates a base of the at least one guide channel (see Figure 3 above).

The following rejection for claims 10-12 is provided to further prosecution in the event that claim(s) 10-12 was/were intended to depend from claim 1.

With regard to claim 10, Callahan et al disclose wherein the at least one locking element (at 242) is in engagement with a recess of the tubular housing in the locked position (see Figure 5), the recess being configured as an aperture through a housing wall and penetrating a base of the at least one guide channel (see Figure 3 above).

With regard to claim 11, Callahan et al disclose wherein the at least one guide channel extends in a peripheral direction beyond the recess (extending in direction of 228 beyond the recess).

With regard to claim 12, Callahan et al disclose wherein the base of the at least one guide channel has a sloping surface at an end of the at least one guide channel opposing the inlet (see Figure 3 above).

With regard to claim 13, Callahan et al disclose wherein the rotary ring (at 240) has a pressure element (at 244) which is configured to press a hose (note the hose is not a part of the claimed invention) that is inserted into the connector with the connector in the locked position.

With regard to claim 14, Callahan et al disclose wherein the tubular housing (at 220) has a sealing seat (seat at 224) for a sealing ring (note the sealing ring is not a part of the claimed invention) in an inner envelope surface.

With regard to claim 15, Callahan et al disclose wherein the rotary ring has a shaped portion which protrudes into a radial depression in the outer envelope surface of the tubular housing (see Figure 3 above).

With regard to claim 16, Callahan et al disclose wherein the rotary ring (at 240) is received at least partially in the at least one guide channel in the locked position (see Figure 5).

With regard to claim 17, Callahan et al disclose wherein a direction of the arcuate portion from the inlet to the portion parallel with the front face spans from an axially-forward location  to an axially-rearward location (see Figure 3 above).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7 and 9-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679